ERVIN, Justice
(dissenting):
I disagree with the conclusion reached by the majority that the instant situation falls clearly within the “going and coming” rule.
The record reveals that the Respondent, an employee of the Petitioner motel, suffered a broken arm as a result of a fall caused when she slipped and fell in a vacant lot across the street from her employer’s (Petitioner) premises. As stated in the order of the full Commission, “the testimony of all witnesses reflects that the vacant lot was grassy, slippery when wet, and pitted with holes.” Petitioner’s employees had been instructed by the manager not to park on the motel premises inasmuch as the space was needed for customer parking, and the vacant lot across from the motel was pointed out as the place employees, including Respondent, should use for their parking. Further, this vacant lot was the only place available within a reasonable distance from the motel for the employees to park their cars. In view of the particular facts and circumstances involved in the instant situation, I agree with the opinion of the full Commission wherein it said that
“ * * * under such circumstances, it is immaterial whether the employer owned the vacant lot, leased it, or just plain used it for his convenience * * * The fact is that the employer did use it as an employee’s parking area, had done so for the past several years, and directed his employees to park their cars there. It therefore seems evident to us, under the circumstances herein related, that the vacant lot can be considered in all respects as a parking lot for the use and benefit of the employees of the employer, and as such, could be considered a part of the employer’s premises for the purposes of claimant’s coverage under the workmen’s compensation law.”
Therefore, I would hold that the Deputy’s order finding Respondent not to have been injured in the course of her employment is not supported by the necessary degree of *436competent substantial evidence in accord with logic and reason.
I would, accordingly, affirm the order of the full Commission whereby it reversed the order of the Deputy and remanded the cause for entry of a new order awarding Respondent payment of compensation commensurate with her disability as prescribed by the workmen’s compensation law.
WHITE, Circuit Judge (Retired), concurs.